Citation Nr: 0601227	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to a compensable evaluation for the service-
connected left shoulder disability prior to November 16, 
2004.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left shoulder disability on and after 
November 16, 2004.  

3.  Entitlement to compensable evaluation for the service-
connected hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1970, 
and from July 1973 to November 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

During the course of the appeal the veteran undertook action 
to withdraw other claims.  These matters are not before the 
Board at this time.  

The issue of a compensable evaluation for the service-
connected hypertension is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDING OF FACT

The service-connected left shoulder disability is shown to be 
productive of a level of impairment that more nearly 
approximates that of functional loss due to pain with 
restriction to shoulder level from the initial grant of 
service connection.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected left shoulder disability are met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a including Code 5003, 5010, 5201 
(2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  

The United States Court of Appeals for Veterans Claims 
(Court) has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  

In instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim of service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's left shoulder disability is evaluated under the 
rating criteria for arthritis due to trauma and limitation of 
motion of the arm.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Normal range of motion of the shoulder is 180 degrees of 
forward flexion, 180 degrees of abduction, and 90 degrees of 
external and internal rotation.  38 C.F.R. § 4.71a, Plate I.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain 
must be considered.  38 C.F.R. § 4.59.  

The veteran underwent a private fee basis examination of his 
left shoulder in October 2002.  He complained of having neck 
pain that radiated into his left shoulder, which was elicited 
by picking up heavy objects with his left arm.  

On examination, the dominant hand was noted to be the right.  
Motor function was 5/5.  There was no heat, redness, 
swelling, effusion, drainage or tenderness.  The range of 
motion of the left arm was normal for all movements.  

The examiner opined that pain, weakness, fatigue, 
incoordination, and lack of endurance did not affect the 
range of motion.  The examiner stated that the left shoulder 
condition was actually the condition of the cervical spine.  

There was no actual pathology in the left shoulder, but 
rather pain radiating from the cervical spine into the 
shoulder.  

An X-ray study of the veteran's left shoulder was also 
conducted in October 2002.  There was no evidence of 
fracture, dislocation, soft tissue abnormality, or changes 
suggesting erosive or degenerative arthritis.  The impression 
was that of a negative left shoulder.  

The veteran was seen at a VA facility in November 2002 for 
complaints regarding his left shoulder.  He had left shoulder 
pain which occasionally caused numbness of the arm.  The 
problem was more prominent with activity and usage of the 
extremity.  

The veteran underwent a normal VA nerve conduction study of 
his left arm in March 2003.  

The September 2003 VA records note that the veteran 
complained of numbness of the hands.  He was also very 
concerned about swelling in his left neck and shoulder area.  
He stated that the symptoms in his hands became worse 
whenever there was swelling.  He would experience swelling 
whenever he used his arms and upper body.  

At a June 2004 hearing, the veteran testified that would 
experience pain and swelling upon use of his left shoulder, 
which could be precipitated by something as simple as 
carrying a bag of groceries.  He also experienced numbness in 
his left arm.  See Transcript. 

The veteran underwent a VA examination in November 2004.  He 
was noted to have a history of left shoulder strain, which 
had existed since a 1968 lifting injury.  The current 
symptoms included pain and swelling of the left shoulder and 
numbness of the arm, and were constant.  

The veteran said that the condition did not cause 
incapacitation or lost time from work.  On examination, the 
left shoulder had 160 degrees of flexion with pain at 160 
degrees, 150 degrees of abduction with pain at 150 degrees, 
80 degrees of external rotation with pain at 80 degrees, and 
90 degrees of internal rotation.  

There was additional functionally limitation due to pain, 
weakness, and lack of endurance, but not incoordination.  The 
diagnosis was that of left shoulder strain.  Pain, weakness, 
and lack of endurance after repetitive use all contributed to 
functional impairment, with the major factor being pain.  The 
effect on the veteran's occupation was considerable.  

The Board finds that a 20 percent evaluation for the 
veteran's left shoulder disability is demonstrated from 
November 2, 2000.  

The November 2004 VA examination does not show that actual 
motion as measured is limited to shoulder level.  However, 
pain, weakness, and lack of endurance were found to produce 
additional functional limitation, and the examiner opined 
that the effect of this on the veteran's occupation was 
considerable.  

The Board finds that this additional impairment more nearly 
equates that of a functional loss at shoulder level, which 
warrants a 20 percent evaluation.  

Moreover, the Board notes that the veteran's symptoms and 
complaints have been consistent since he submitted his 
original claim.  

Although the October 2002 examiner attributed the veteran's 
symptoms to his neck disability, subsequent evidence has 
indicated otherwise, and the November 2004 examiner relates 
the veteran's symptoms to his shoulder.  

Therefore, the Board finds that the functional limitation of 
motion to shoulder level has been present since the initial 
grant of service connection for his left shoulder disability.  

Entitlement to an evaluation in excess of 20 percent has been 
considered, but this has not been demonstrated by the 
evidence.  The veteran retains nearly full range of motion on 
measurement.  

Although the Board finds that pain and weakness results in 
functional impairment that equates to limitation of motion to 
shoulder level, there is no evidence to indicate that there 
is further limitation of motion to 25 degrees from his side, 
which would be required for an increased evaluation for the 
minor arm.  See 38 C.F.R. § 4.71a, Code 5201.  

Therefore, an evaluation in excess of 20 percent is not for 
assignment given the current evidentiary record.  



ORDER

An increased rating of 20 percent, but not higher for the 
service-connected left shoulder disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



REMAND

The recent VA treatment records show that the service-
connected hypertension may not be under good control with 
medication.  

Hence, the Board finds that further development is indicated 
in this regard.  The RO should also undertake to obtain any 
pertinent treatment records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to the 
recent medical care received by the 
veteran for his service-connected 
hypertension.  Based on the veteran's 
response, the RO should attempt to obtain 
all clinical records from all previously 
unidentified treatment sources.  The 
veteran also should be notified that he 
might submit competent evidence to 
support his claim for increase.  If the 
RO's search efforts prove unsuccessful, 
documentation to that effect must be 
added to the claims file.  

2.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-connected 
hypertension.  All indicated development 
should be undertaken in this regard.  The 
claims folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran's hypertension is controlled with 
medication.   

3.  Then, after completion of any other 
indicated development, the RO should 
readjudicate the veteran's claim based on 
the entire evidentiary record.  If the 
determination of this claim remains less 
than fully favorable, the appellant and 
his representative must be furnished with 
a Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


